Sutton, J.
1. “Where a foreign corporation has an office and place of business in a county in this State, which is in charge of an agent upon whom service of a suit against the corporation can be legally made, such corporation is not a ‘non-resident’ of this State within the meaning of the non-resident motorist act of 1937 (Ga. L. 1937, pp. 732-734), so 'as to authorize a suit against it, under such statute, in a county in this State where it has no office, place of business, or agent.” Hirsch v. Shepherd Lumber Cor., 194 Ga. 113 (20 S. E. 2d, 575).
2. Under the above ruling of the Supreme Court in this case, in answer to a certified question from this court, and the agreed statement of facts in support of the defendant’s plea in abatement, the trial court properly sustained the plea and dismissed the plaintiff’s action.

Judgment affirmed.


Stephens, P. J., and Felton, J., concur.

Bryan, MidAlebrooks & Carter, Yantis C. Mitchell, for plaintiff.
Powell, Goldstein, Frazer & Murphy; for defendant.